Rubenstein, S.
This is a proceeding to establish a lost will. The testimony verifies that the testatrix duly executed a Avill dated November 28, 1936; that at the time she was of full age, sound mind and under no restraint, and after due execution the original instrument was delivered by the testatrix to the attorney-draftsman, who retained it in a case folder in a steel file at his office, and it was not thereafter returned to her. The *117testatrix retained the carbon copy conformed by the attorney except as to signatures and the word “ copy ” scrolled across the pages thereof. The carbon copy was found among testatrix’ effects at the time of her death.
The attorney testified that he has been unable to find the original instrument, after diligent search, and that it might have been “ unwittingly ” destroyed in his haste to dismantle the office which he maintained in 1943 when he entered the Naval Service of the United States.
The proponent has established due execution of the will, its loss while in the possession of the attorney-draftsman and the contents thereof in accordance with the provisions of section 143 of the Surrogate’s Court Act. Probate is accordingly decreed. The decree will contain a recital in full from the conformed copy of the original.
Proceed accordingly.